Citation Nr: 0937192	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-20 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service with the United States 
Coast Guard from August 1964 to August 1968, and from June 
1970 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, denied service 
connection for bilateral hearing loss and tinnitus.

The Veteran requested a travel board hearing before a 
Veterans Law Judge on his VA Form 9 Appeal.  In August 2009, 
a hearing was provided for the Veteran, and a transcript of 
that hearing has been associated with the Veteran's claims 
file.


FINDINGS OF FACT

1.  The Veteran did not have a hearing loss disability at 
separation from service.

2.  The Veteran does not have a current hearing loss 
disability of the left ear.  

3.  Right ear hearing loss disability at 4000 Hz was first 
shown years after service and there is no medical nexus 
between the Veteran's right ear hearing loss disability and 
his period of service.

4.  The preponderance of the competent evidence supports a 
finding that currently diagnosed tinnitus is related to 
active service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 
(2008).

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In May 2006, VA provided the Veteran notice that 
fully addressed all notice elements.  This letter was sent 
prior to the initial decision in this matter.  

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained the Veteran's service treatment records 
(STRs) and provided the Veteran with a February 2009 
examination.  A hearing was held for the Veteran in August 
2009.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In fact, the Veteran submitted notice that he 
had no further evidence to support his claim.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  
Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.




Hearing Loss

For VA purposes, impaired hearing will be considered to be a 
disability in three situations: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; (2) or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or (3) when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

In August 1964, when the Veteran entered his first period of 
service with the Coast Guard, he was administered a whisper 
voice test, on which he scored 15 out of 15 in each ear.  He 
was tested again in March 1966, and in July 1968, prior to 
separation, on each of which he scored 15 out of 15 in each 
ear.

Upon the beginning of the Veteran's second period of service 
in June 1970, his hearing was tested with the following 
results:

HERTZ
500
1000
2000
3000
4000
Right
15
0
0
--
15
Left
15
5
0
--
5

At separation, the Veteran denied hearing loss.  The 
Veteran's September 1972 separation examination showed the 
following results:

HERTZ
500
1000
2000
3000
4000
Right
20
15
15
15
10
Left
15
15
15
20
20

The Veteran's STRs do not include any indication of 
acoustical trauma.



The Veteran was provided a VA examination in February 2009.  
At that time, he was given a pure tone threshold test.  The 
results were reported as follows:

HERTZ
500
1000
2000
3000
4000
Right
10
10
15
30
45
Left
10
10
10
20
35

The average of his right ear pure tone thresholds was 25, and 
the average of his left ear thresholds was 19.  He was also 
provided a speech recognition test.  He had 96 percent speech 
recognition in the right ear and 100 percent speech 
recognition in the left ear.  The examiner diagnosed the 
Veteran with mild high frequency sensorineural hearing loss 
of the right ear and hearing within normal limits for the 
left ear.  The examiner opined, "[r]eview of [service 
treatment records] indicated that the Veteran's hearing was 
within normal limits at the time of separation from the 
service; therefore, it is not likely that the hearing loss is 
a result of military noise exposure."  

The Veteran testified at his August 2009 hearing that he was 
exposed to loud noise throughout his service in the Coast 
Guard as a radio operator.  This required him to wear 
earphones while on duty and to listen to constant loud noise 
and static.  Also, the Veteran was exposed to gunfire aboard 
his ship.

Initially, the Board finds that the Veteran does not have a 
hearing loss disability of the left ear for VA purposes; only 
one of his left ear hearing thresholds is above 26 decibels, 
and he has 100 percent speech recognition in that ear.  
38 C.F.R. § 3.385.  With no hearing loss disability in the 
left ear, service connection is not warranted for hearing 
loss in this ear.  

The Veteran's only hearing loss disability in the right ear 
is at 4000 Hertz, where he has a threshold of 45 decibels.  

This hearing loss disability did not manifest itself in 
service.  During the Veteran's first period of service, he 
had perfect scores on the whisper voice test before, during, 
and at the end of service.  At the beginning of his second 
period of service, the Veteran had a 15 decibel threshold at 
4000 Hertz in the right ear.  This threshold actually 
improved to 10 decibels by the time of the Veteran's 
separation in 1972.

The VA examiner's opinion that the Veteran's hearing loss was 
not likely a result of military noise exposure weighs heavily 
against the Veteran's claim.  A nexus opinion is necessary to 
support a claim for service connection, and the only nexus 
opinion in this case is against the claim.  

Service connection requires an in-service event or injury, a 
current disability, and a nexus between the current 
disability and the in-service event or injury.  The Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.  Although he had in-service noise exposure, 
and he has a current hearing loss disability, there is no 
competent evidence of a nexus between the Veteran's hearing 
loss and his service.  As such, the Veteran's claim must be 
denied.

Tinnitus

The Veteran had noise exposure in service, during his time as 
a radio operator.  He had to wear earphones while on duty and 
listen to constant loud noise and static.  Also, the Veteran 
was exposed to gunfire aboard his ship.

Service treatment records make no reference to complaints of 
tinnitus, and no diagnosis is shown.  The Board notes, 
however, that the examination forms include only reference to 
hearing acuity, and do not specifically reflect that tinnitus 
was asked about.  Similarly, the Veteran's separation 
examination reveals only that hearing was normal, and does 
not indicate that the examiner asked about tinnitus.  

The Veteran was provided a VA examination for his tinnitus in 
February 2009.  The examiner noted that the Veteran had a 
post-service history of 12 years in the Merchant Marines 
during which time he was exposed to loud static and Morse 
code as a radio officer.  The examiner diagnosed the Veteran 
with moderate, intermittent subjective tinnitus bilaterally.  
The examiner determined, apparently based on the Veteran's 
statement, that the tinnitus had been present for 
"approximately 20 years."  The examiner found that it was 
not possible to determine the etiology of the tinnitus 
without resorting to mere speculation because the Veteran had 
a reported history of significant noise exposure after 
military service.

At the Veteran's August 2009 hearing, the Veteran testified 
that the finding that his disability only had a 20 year 
history was incorrect.  The Veteran indicated that the 
examiner repeatedly asked the Veteran how long the tinnitus 
had been present.  According to the Veteran's testimony, he 
"finally [came] out and just said 'Twenty plus years.'"  
The Veteran told the undersigned that the only reason he said 
"twenty plus years" was that he didn't know what to say 
because the examiner kept pressing him for an answer.  The 
Veteran went on to testify at the hearing, "I mean I've had 
a ringing in my ears as . . . [b]asically ever since I was in 
the service."

The Veteran also disputed the February 2009 examiner's 
notation that he had loud noise exposure after service.  The 
Veteran said that he did not wear headphones in the Merchant 
Marines, because he was in charge of the radio room, and that 
he was not exposed to loud noises in the Merchant Marines or 
at any other time after service.

The Board finds that based on the Veteran's subjective report 
of tinnitus since service, the benefit sought must be 
granted.  Unlike hearing loss disability, which requires 
objective measurement to establish the onset of the 
disability, tinnitus is at all times observable to the lay 
sufferer, and hence the Veteran's statements are sufficient 
to establish the diagnosis.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

The Board recognizes that the sole evidence of tinnitus from 
service to the present is the Veteran's own current report, 
and that there is an absence of corroborating complaints over 
the years.  The Board notes, however, that there is no 
evidence the Veteran was seeking treatment over that period 
for any hearing or ear problems.  There is no evidence that 
the Veteran has ever affirmatively denied having tinnitus.  
The absence of reference to the condition since the Veteran's 
service is not remarkable. 

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that service connection for tinnitus is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


